In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

* * * * * * * * * * * * * * * * * ** * * *
JOSEPHINE FRANCO                         *
                                         *           No. 13-650V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: July 8, 2015
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ fees and costs; award
AND HUMAN SERVICES,                      *           in the amount to which
                                         *           respondent does not object.
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * ** * * *
Donald Philip Edwards, Atlanta, GA, for Petitioner;
Michael P. Milmoe, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On July 2, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
submitted a motion for attorneys’ fees and costs on June 23, 2015. Upon review of
petitioner’s motion, respondent raised informal objections to certain items. Based
on subsequent informal discussions, petitioner amended her request to $10,511.67,
an amount to which respondent does not object. The Court awards this amount.

       On September 6, 2013, Josephine Franco filed a petition for compensation
alleging that the influenza vaccine, which she received on September 9, 2010,
caused her to suffer Guillain-Barré syndrome (“GBS”). Petitioner further alleges
that she suffered the residual effects of this injury for more than six months.
Petitioner received compensation based upon the parties’ stipulation. Decision,
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
issued Apr. 6, 2015. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $10,511.67, in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the motion, the Court awards the following:

        A lump sum of $10,511.67, in the form of a check made payable to
        petitioner and petitioner’s attorney, Donald Philip Edwards, for
        attorneys’ fees and other litigation costs available under 42 U.S.C. §
        300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2